—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered November 9, 1995, convicting her of assault in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant Dionne Thomas and another defendant were convicted of assaulting two victims (see, People v Bernard, 249 AD2d 318 [decided herewith]).
*342The defendant’s challenges to the legal sufficiency of the evidence are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not. against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Santucci, Krausman and Florio, JJ., concur.